NOURSE, P. J.
The defendant was tried to a jury on an information charging a violation of section 217 of the Penal Code. The evidence showed a premeditated assault by defendant on his mother-in-law with a knife which caused her to *259lose the sight of one eye and seriously injured the other. Immediately following the assault, while the victim was being assisted by neighbors, the defendant told the arresting officers that he stabbed his mother-in-law in the eyes with the intention of killing her by piercing the brain and that he sought to kill her because she had interfered in his family affairs.
On his appeal, which he presents in person, appellant argues that his victim committed perjury at the trial. He relies on some trivial inconsistencies which have no bearing on the issue of his assault or with his intent to kill. In fact his own testimony, freely and voluntarily given, fully supports the verdict.
Appellant also argues that he was denied the aid of counsel. The truth is that the public defender was assigned to represent him and conducted the trial in an able and efficient manner until appellant became dissatisfied and demanded his discharge. Prom then on the proceedings showed an attempt by appellant to conduct a backyard family brawl.
His brief here merely recites these immaterial incidents without any showing of prejudicial error.
Judgment affirmed.
Goodell, J., and Dooling, J., concurred.